                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI

RYAN D. HOBBS,

                              Plaintiff,            :       Case No. 1:17-cv-441


                                                            District Judge Michael R. Barrett
       -   vs   -                                           Magistrate Judge Michael R. Merz

DEREK FAULKNER, et al.,


                              Defendants.           :



  REPORT AND RECOMMENDATIONS ON MOTION FOR RELIEF
                  FROM JUDGMENT


        This case under 42 U.S.C. § 1983 is before the Court on Plaintiff’s Motion for Relief from

Judgment (ECF No. 82). Because this is a post-judgment motion, an assigned Magistrate Judge

must make a recommended disposition under 28 U.S.C. § 636(b)(3).

       As the Magistrate Judge reads the Motion, it seeks to dismiss with prejudice all claims

made by Plaintiff in this case against the Honorable Timothy Tepe, Judge of the Warren County

Court of Common Pleas. With such a dismissal in place, the doctrine of res judicata would bar

Plaintiff from filing any other claims against Judge Tepe which had accrued to date. The

Magistrate Judge can perceive no prejudice to any of the Defendants from granting this motion. It

would essentially give Judge Tepe voluntarily what Judge Barrett awarded him in the judgment.




                                                1
        This case is currently pending on appeal to the Sixth Circuit in its Case No. 19-3303. The

filing of a timely notice of appeal divests a district court of jurisdiction over any portion of the

case until the court of appeals enters its mandate. However, pursuant to Fed.R.Civ.P. 62.1, a

district court can enter an indicative ruling that it would grant the motion if the case were

remanded.

        It is therefore respectfully recommended that the Court enter an indicative ruling advising

the Sixth Circuit that it would grant this motion if the case were remanded for that purpose. If this

recommendation is adopted, it will be Plaintiff’s duty, per Fed.R.Civ.P. 62.1, to advise the Sixth

Circuit of that fact.



May 23, 2019.

                                                                 s/ Michael R. Merz
                                                                United States Magistrate Judge



                            NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen days
because this Report is being served by mail. .Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
If the Report and Recommendations are based in whole or in part upon matters occurring of record
at an oral hearing, the objecting party shall promptly arrange for the transcription of the record, or
such portions of it as all parties may agree upon or the Magistrate Judge deems sufficient, unless
the assigned District Judge otherwise directs. A party may respond to another party=s objections
within fourteen days after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See United States v. Walters, 638 F.2d
947, 949-50 (6th Cir. 1981); Thomas v. Arn, 474 U.S. 140, 153-55 (1985).




                                                  2
